 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 VICTOR TAGLE,                                            Case No.: 2:15-cv-02506-APG-VCF

 4            Plaintiff                                           Order Directing Service

 5 v.

 6 DEPARTMENT OF HOMELAND
   SECURITY,
 7
        Defendant
 8

 9           Plaintiff Victor Tagle has experienced tremendous difficulties getting this matter properly

10 served on defendant Department of Homeland Security. His latest effort resulted in the U.S.

11 Marshal declining to serve Attorney General William Barr because no summons was issued for

12 Barr. To properly serve the Department of Homeland Security, Tagle must serve the U.S.

13 Attorney for the District of Nevada, the U.S. Attorney General, and the Department of Homeland

14 Security. See Fed. R. Civ. P. 4(i)(1)-(2). The Marshal served the U.S. Attorney for the District of

15 Nevada. ECF No. 120. So Tagle still must serve the U.S. Attorney General and the Department

16 of Homeland Security.

17           IT IS THEREFORE ORDERED that the clerk of court is directed to reissue summons to

18 the Department of Homeland Security and William Barr, to fully complete the USM-285 Form,

19 and to deliver the same, with copies of the Second Amended Complaint and this order, to the

20 U.S. Marshal for service.

21           IT IS FURTHER ORDERED that the U.S. Marshal shall serve the summons and Second

22 Amended Complaint by registered or certified mail to:

23 / / / /
 1         William Barr, U.S. Attorney General
           U.S. Department of Justice
 2         950 Pennsylvania Avenue, NW
           Washington, DC 20530-0001
 3

 4         and

 5         Office of the General Counsel
           U.S. Department of Homeland Security
 6         245 Murray Lane, SW
           Mail Stop 0485
 7         Washington, DC 20528-0485

 8         IT IS FURTHER ORDERED that the U.S. Marshal shall file with the court proof of

 9 mailing and return receipts.

10         DATED this 10th day of September, 2019.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                  2
